DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on November 17, 2021.
Claims 1–20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed November 17, 2021 has been entered.  Claims 1–20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 6, 8, 10, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., U.S. Patent App. No. 2017/0169508 (“Song”) in view of Lee et al., U.S. Patent App. No. 2018/0240187 (“Lee”); Takamatsu, U.S. Patent App. No. 2013/0124394 (“Takamatsu”); and Fei et al., U.S. Patent App. No. 2016/0267583 (“Fei”).
For claim 1, Song teaches:
An autonomous marketplace system to facilitate financing from a lender to a borrower, comprising (¶ 23, 30: peer-to-peer loan system): 
wherein the artificial intelligence for identifying and ranking relationships is trained using training data collected from comparable borrowers, prospective lenders, and the . . . data, and evolves through machine learning (¶ 119: server recommends potential lenders; ¶ 236: coefficient represents strength of relationships or probability of performance; ¶ 237: coefficients may be determined through machine learning trained on historical actions and user data; ¶ 106–107: borrower and lender data)
create and host an internet based data chat room (¶ 23: peer-to-peer system with messaging interface), 
wherein the borrower enters the internet based data chat room and upon entering, the identities of the one or more prospective lenders are revealed (¶ 119: potential lenders displayed; ¶ 79: user notified of status), 
wherein the borrower, within the internet based data chat room, . . . selects one or more prospective lenders to receive a finance request (¶ 121: borrower selects potential lender), and 
wherein after selection by the borrower, the selected prospective lenders are first notified and informed of an existence of the finance request of the borrower (¶ 122: loan request message sent to selected potential lender).
Song does not teach: a server computing device configured to: extract borrower data comprising financial, industry operational and business data; extract lender data from one or more prospective lenders comprising financial data and a target profile for each prospective lender, the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; generate, using artificial intelligence, an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount, wherein the artificial intelligence is used to identify one or more relationships between the borrower data, the one or more prospective lender data, and historical and projected economic data to generate the autonomous ranked match based on a preference of the borrower and a correlation between the identified relationships, wherein the historical and 
Lee, however, teaches:
a server computing device configured to (¶ 61: database can be server): 
extract borrower data comprising financial, industry operational and business data (¶ 59: borrower data including financial information, job information, and business plan; ¶ 86: borrower business info); 
extract lender data from one or more prospective lenders comprising financial data and a target profile for each prospective lender (¶ 62: lender provides loan requirements, loan types, and borrower preferences) . . .; 
generate, using artificial intelligence, an autonomous ranked match of prospective lenders (¶ 63: borrowers and lenders matched) . . ., 
wherein the artificial intelligence is used to identify one or more relationships between the borrower data, the one or more prospective lender data, and . . . data to generate the autonomous ranked match based on a preference of the borrower and a correlation between the identified relationships (¶ 63: financial and matching algorithms; ¶ 64: loan data converted to ratios; ¶ 65: lenders and borrowers matched from loan data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song by adding the ability to obtain and analyze lending data from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).
The combination of Song and Lee does not teach: the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; generate . . . an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount; wherein the historical and projected economic data includes at least one of market performance and federal regulation; historical and projected economic data; and reviews a ranked list of prospective lenders.
Takamatsu, however, teaches:
generate . . . an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount (¶ 51: pricing and tolerances of various lenders is predicted, and recommendation made for lender projected to make most competitive offer); 
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders);
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders)
reviews a ranked list of prospective lenders (¶ 51: recommendation provided for most competitive offer; ¶ 48: advisory record delivered to consumer including ranking of lending options).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song and the ability to obtain and analyze lending data in Lee by adding the lender terms and data from Takamatsu.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing consumers with the best loan options—by analyzing historic data—a benefit explicitly disclosed by Takamatsu (¶ 5–6: current systems are complex and do not favor the consumer; ¶ 7: invention addresses issues by applying an analytic prediction against historical data, saving consumers time and money).  Song, Lee, and Takamatsu are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
The combination of Song, Lee, and Takamatsu does not teach: the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; and wherein the historical and projected economic data includes at least one of market performance and federal regulation.
Fei, however, teaches:
the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics (¶ 45: parameters can include information about lenders, such as current assets and inventory or known, estimated, and projected sales; ¶ 47: parameters can also include liquidity)
wherein the historical and projected economic data includes at least one of market performance and federal regulation (¶ 44, 46, 51, 80: parameters can include market trends and market information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, and the lender terms and data in Takamatsu by adding the various data for analysis from Fei.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving the data modelling for financing—a benefit explicitly disclosed by Fei (¶ 4–5: invention provides better electronic data modelling for making financing decisions).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
For claim 3, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above, and Song further teaches:
The autonomous marketplace system of claim 1, further comprising a secure database configured to store data, wherein the data is collected from a web platform that allows the borrower and the prospective lenders to input information (¶ 101: transaction database; ¶ 110: borrower inputs information; ¶ 172: lender inputs information).
For claim 5, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above, and Lee further teaches:
The autonomous marketplace system of claim 1, wherein the lender data include a risk parameter, a proposed credit facility, market data, Federal (¶ 62: loan requirements, loan types, and borrower preferences).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the lender data from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
For claim 6, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above, and Song further teaches:
The autonomous marketplace system of claim 1, wherein the internet based data chat room is further configured to allow the borrower to provide data, reports and financials (¶ 34: users can send various data and information; ¶ 92: users can submit payment credentials).
For claim 8, Song teaches:
A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to dynamically extract and autonomously match one or more prospective lenders and a borrower, the extracting and autonomously matching  (¶ 49: instructions stored on medium executable by processor): 
wherein the artificial intelligence for identifying and ranking relationships is trained using training data collected from comparable borrowers, prospective lenders, and the . . . data, and evolves through machine learning (¶ 119: server recommends potential lenders; ¶ 236: coefficient represents strength of relationships or probability of performance; ¶ 237: coefficients may be determined through machine learning trained on historical actions and user data; ¶ 106–107: borrower and lender data); and 
creating an internet based data chat room (¶ 23: peer-to-peer system with messaging interface), 
entering, by the borrower, the internet based data chat room and upon entering . . . prospective lenders [are] revealed (¶ 119: potential lenders displayed; ¶ 79: user notified of status), 
selecting, by the borrower, within the internet based data chat room one or more prospective lenders to receive a finance request (¶ 121: borrower selects potential lender), and 
wherein after selection by the borrower, the selected prospective lenders are first notified and informed of an existence of the finance request of the borrower (¶ 122: loan request message sent to selected potential lender).
Song does not teach: extracting borrower data comprising financial, industry operational and business data; extracting lender data from one or more prospective lenders comprising financial 
	Lee, however, teaches:
extracting borrower data comprising financial, industry operational and business data (¶ 59: borrower data including financial information, job information, and business plan; ¶ 86: borrower business info); 
extracting lender data from one or more prospective lenders comprising financial data and a borrower target profile for each prospective lender (¶ 62: lender provides loan requirements, loan types, and borrower preferences); 
generating, using artificial intelligence, an autonomous ranked match of prospective lenders (¶ 63: borrowers and lenders matched) . . ., 
wherein the artificial intelligence is used to identify one or more relationships between the borrower data, the one or more prospective lender  (¶ 63: financial and matching algorithms; ¶ 64: loan data converted to ratios; ¶ 65: lenders and borrowers matched from loan data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song by adding the ability to obtain and analyze lending data from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).
The combination of Song and Lee does not teach: the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics, generating . . . an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount; wherein the historical and projected economic data includes at least one of market performance and federal regulation, and the historical and projected economic data; and a ranked list of prospective lenders are is revealed.
Takamatsu, however, teaches:
generating . . . an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the  (¶ 51: pricing and tolerances of various lenders is predicted, and recommendation made for lender projected to make most competitive offer); 
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders);
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders); and
a ranked list of prospective lenders are is revealed (¶ 51: recommendation provided for most competitive offer; ¶ 48: advisory record delivered to consumer including ranking of lending options).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song and the ability to obtain and analyze lending data in Lee by adding the lender terms and data from Takamatsu.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing consumers with the best loan options—by analyzing historic data—a benefit explicitly disclosed by Takamatsu (¶ 5–6: current systems are complex and do not favor the consumer; ¶ 7: invention addresses issues by applying an analytic prediction against historical data, saving consumers time and money).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.

Fei, however, teaches:
the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics (¶ 45: parameters can include information about lenders, such as current assets and inventory or known, estimated, and projected sales; ¶ 47: parameters can also include liquidity); and
wherein the historical and projected economic data includes at least one of market performance and federal regulation (¶ 44, 46, 51, 80: parameters can include market trends and market information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, and the lender terms and data in Takamatsu by adding the various data for analysis from Fei.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving the data modelling for financing—a benefit explicitly disclosed by Fei (¶ 4–5: invention provides better electronic data modelling for making financing decisions).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
For claim 10, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above, and Song further teaches:
The non-transitory computer-readable medium of claim 8, further comprising storing data in a secure database, wherein the data is collected from a web platform that allows the borrower and the prospective lenders to input information (¶ 101: transaction database; ¶ 110: borrower inputs information; ¶ 172: lender inputs information).
For claim 12, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above, and Lee further teaches:
The non-transitory computer-readable medium of claim 8, wherein the lender data include a risk parameter, a proposed credit facility, market data, Federal Reserve economic data, proposed lender bids on loan requests, failed lender bids, successful lender bids, or bid response times (¶ 62: loan requirements, loan types, and borrower preferences).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the lender data from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
For claim 13, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above, and Song further teaches:
The non-transitory computer-readable medium of claim 8, wherein the internet based data chat room allows the borrower to provide data, reports and financials (¶ 34: users can send various data and information; ¶ 92: users can submit payment credentials).
For claim 15, Song teaches:
A computer implemented method utilizing computer based artificial intelligence for the extracting and autonomous matching of one or more prospective lenders and a borrower, the method comprising (¶ 49: method performed by the computer components): 
wherein the artificial intelligence for identifying and ranking relationships is trained using training data collected from comparable borrowers, prospective lenders, and the . . . data, and evolves through machine learning (¶ 119: server recommends potential lenders; ¶ 236: coefficient represents strength of relationships or probability of performance; ¶ 237: coefficients may be determined through machine learning trained on historical actions and user data; ¶ 106–107: borrower and lender data); and 
creating an internet based data chat room (¶ 23: peer-to-peer system with messaging interface)
entering, by the borrower, the internet based data chat room and upon entering . . . prospective lenders [are] revealed (¶ 119: potential lenders displayed; ¶ 79: user notified of status), 
selecting, by the borrower, within the internet based data chat room one or more prospective lenders to receive a finance request (¶ 121: borrower selects potential lender), and 
wherein after selection by the borrower the selected prospective lenders are first notified and informed of an existence of the finance request of the borrower (¶ 122: loan request message sent to selected potential lender).
Song does not teach: extracting borrower data comprising financial, industry operational and business data; extracting lender data from one or more prospective lenders comprising financial data and a target profile for each prospective lender, the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; generating, using artificial intelligence, an autonomous ranked match of prospective lenders provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount, wherein the artificial intelligence is used to identify one or more relationships between the borrower data, the one or more prospective lender data, and historical and projected economic data to generate the autonomous ranked match based on a preference of the borrower and a correlation between the identified relationships, wherein the historical and projected economic data includes at least one of market performance and federal regulation, and historical and projected economic data; and a ranked list of prospective lenders are is revealed.


extracting borrower data comprising financial, industry operational and business data (¶ 59: borrower data including financial information, job information, and business plan; ¶ 86: borrower business info); 
extracting lender data from one or more prospective lenders comprising financial data and a target profile for each prospective lender (¶ 62: lender provides loan requirements, loan types, and borrower preferences); 
generating, using artificial intelligence, an autonomous ranked match of prospective lenders (¶ 63: borrowers and lenders matched) . . ., 
wherein the artificial intelligence is used to identify one or more relationships between the borrower data, the one or more prospective lender data, and . . . data to generate the autonomous ranked match based on a preference of the borrower and a correlation between the identified relationships (¶ 63: financial and matching algorithms; ¶ 64: loan data converted to ratios; ¶ 65: lenders and borrowers matched from loan data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song by adding the ability to obtain and analyze lending data from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).

Takamatsu, however, teaches:
generating . . . an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount (¶ 51: pricing and tolerances of various lenders is predicted, and recommendation made for lender projected to make most competitive offer); 
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders);
historical and projected economic data (¶ 46–47: various historical lending pattern data obtained for unaffiliated lenders); and
a ranked list of prospective lenders are is revealed (¶ 51: recommendation provided for most competitive offer; ¶ 48: advisory record delivered to consumer including ranking of lending options).
(¶ 5–6: current systems are complex and do not favor the consumer; ¶ 7: invention addresses issues by applying an analytic prediction against historical data, saving consumers time and money).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these methods together.
The combination of Song, Lee, and Takamatsu does not teach: the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics; and wherein the historical and projected economic data includes at least one of market performance and federal regulation.
Fei, however, teaches:
the target profile including one or more of revenue ranges, cash flow ranges, balance sheet metrics, and operational metrics (¶ 45: parameters can include information about lenders, such as current assets and inventory or known, estimated, and projected sales; ¶ 47: parameters can also include liquidity); and
wherein the historical and projected economic data includes at least one of market performance and federal regulation (¶ 44, 46, 51, 80: parameters can include market trends and market information).
(¶ 4–5: invention provides better electronic data modelling for making financing decisions).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
For claim 16, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 15 above, and Song further teaches:
The computer implemented method of claim 15, further comprising storing data in a secure database, wherein the data is collected from a web platform that allows the borrower and the prospective lenders to input information (¶ 101: transaction database; ¶ 110: borrower inputs information; ¶ 172: lender inputs information).
For claim 18, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 15 above, and Lee further teaches:
The computer implemented method of claim 15, wherein the lender data include a risk parameter, , a proposed credit facility, market data, federal reserve economic data, proposed lender bids on loan requests, failed lender bids, successful lender bids, or bid response times (¶ 62: loan requirements, loan types, and borrower preferences).
(¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these methods together.
For claim 19, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 15 above, and Song further teaches:
The computer implemented method of claim 15, wherein the internet based data chat room allows the borrower to provide data, reports and financials (¶ 34: users can send various data and information; ¶ 92: users can submit payment credentials).
Claims 2, 4, 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., U.S. Patent App. No. 2017/0169508 (“Song”) in view of Lee et al., U.S. Patent App. No. 2018/0240187 (“Lee”); Takamatsu, U.S. Patent App. No. 2013/0124394 (“Takamatsu”); Fei et al., U.S. Patent App. No. 2016/0267583 (“Fei”); and Lynch et al., U.S. Patent App. No. 2004/0236675 (“Lynch”).
For claim 2, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above.  The combination of Song, Lee, Takamatsu, and Fei does not teach: wherein the server computing device is further configured to generate a spectrum of predictive terms of credit facilities for the 
Lynch, however, teaches:
The autonomous marketplace system of claim 1, wherein the server computing device is further configured to generate a spectrum of predictive terms of credit facilities for the borrower (¶ 102: aggregator obtains terms from credit suppliers), identification of one or more factors of a credit facility that negatively or positively impacts an ability to locate relevant lenders (¶ 87: application based on factors such as cash flow and existing debt), and dynamic and real time indications of competitiveness of a specific term proposed by a prospective lender (¶ 91: borrower can research and compare terms and conditions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the credit facilities from Lynch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing multiple credit offers more efficiently—a benefit explicitly disclosed by Lynch (¶ 10: objective to provide credit offers to borrowers to reduce complexity and cost).  Song, Lee, Takamatsu, Fei, and Lynch are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 4, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above, and Song further teaches:
The autonomous marketplace system of claim 1, wherein the artificial intelligence is configured to analyze data to . . . identify historical patterns and trends (¶ 237: historical actions and past user responses) and predict future trends and patterns (¶ 236: future actions may be predicted).
Song does not teach: analyze data to group similar borrowers and similar credit facilities.
Lee, however, teaches:
analyze data to group similar borrowers (¶ 64: borrowers categorized by color coding).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to categorize borrowers from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
The combination of Song, Lee, Takamatsu, and Fei does not teach: analyze data to group . . . similar credit facilities.


analyze data to group . . . similar credit facilities (¶ 90–91: aggregator gathers options from credit suppliers).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to categorize borrowers in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to gather credit facilities from Lynch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing multiple credit offers more efficiently—a benefit explicitly disclosed by Lynch (¶ 10: objective to provide credit offers to borrowers to reduce complexity and cost).  Song, Lee, Takamatsu, Fei, and Lynch are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 9, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above.  The combination of Song, Lee, Takamatsu, and Fei does not teach: generating a spectrum of predictive terms of credit facilities for the borrower; identifying one or more factors of a credit facility that negatively or positively impacts an ability to locate relevant lenders; and generate dynamically, in real time, indications of competitiveness of a specific term proposed by a prospective lender.
Lynch, however, teaches:
The non-transitory computer-readable medium of claim 8, further comprising: generating a spectrum of predictive terms of credit facilities for the borrower (¶ 102: aggregator obtains terms from credit suppliers)
identifying one or more factors of a credit facility that negatively or positively impacts an ability to locate relevant lenders (¶ 87: application based on factors such as cash flow and existing debt); and 
generate dynamically, in real time, indications of competitiveness of a specific term proposed by a prospective lender (¶ 91: borrower can research and compare terms and conditions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the credit facilities from Lynch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing multiple credit offers more efficiently—a benefit explicitly disclosed by Lynch (¶ 10: objective to provide credit offers to borrowers to reduce complexity and cost).  Song, Lee, Takamatsu, Fei, and Lynch are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 11, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above, and Song further teaches:
The non-transitory computer-readable medium of claim 8, wherein the artificial intelligence analyzes data to . . . identify historical patterns and trends (¶ 237: historical actions and past user responses) and predict future trends and patterns (¶ 236: future actions may be predicted).
Song does not teach: analyzes data to group similar borrowers and similar credit facilities.


analyzes data to group similar borrowers (¶ 64: borrowers categorized by color coding).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to categorize borrowers from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and effective by combining these systems together.
The combination of Song, Lee, Takamatsu, and Fei does not teach: analyzes data to group . . . similar credit facilities.
Lynch, however, teaches:
analyzes data to group . . . similar credit facilities (¶ 90–91: aggregator gathers options from credit suppliers).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to categorize borrowers in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to gather credit facilities from Lynch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing (¶ 10: objective to provide credit offers to borrowers to reduce complexity and cost).  Song, Lee, Takamatsu, Fei, and Lynch are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 17, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 15 above, and Song further teaches:
The computer implemented method of claim 15, wherein the artificial intelligence analyzes data to . . . identify historical patterns and trends (¶ 237: historical actions and past user responses) and predict future trends and patterns (¶ 236: future actions may be predicted).
Song does not teach: analyzes data to group similar borrowers and similar credit facilities.
	Lee, however, teaches:
analyzes data to group similar borrowers (¶ 64: borrowers categorized by color coding).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to categorize borrowers from Lee.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the loan process quicker and cheaper—by automating the matching process—a benefit explicitly disclosed by Lee (¶ 3–4: current manual methods are lengthy and expensive; ¶ 7: invention provides method of matching).  Song, Lee, Takamatsu, and Fei are all related to loan transactions, so one of ordinary skill in the art would 
The combination of Song, Lee, Takamatsu, and Fei does not teach: analyzes data to group . . . similar credit facilities.
Lynch, however, teaches:
analyzes data to group . . . similar credit facilities (¶ 90–91: aggregator gathers options from credit suppliers).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to categorize borrowers in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to gather credit facilities from Lynch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing multiple credit offers more efficiently—a benefit explicitly disclosed by Lynch (¶ 10: objective to provide credit offers to borrowers to reduce complexity and cost).  Song, Lee, Takamatsu, Fei, and Lynch are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these methods together.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., U.S. Patent App. No. 2017/0169508 (“Song”) in view of Lee et al., U.S. Patent App. No. 2018/0240187 (“Lee”); Takamatsu, U.S. Patent App. No. 2013/0124394 (“Takamatsu”); Fei et al., U.S. Patent App. No. 2016/0267583 (“Fei”); and Arnall, U.S. Patent App. No. 2016/0247223 (“Arnall”).
For claim 7, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 1 above, and Song further teaches:
The autonomous marketplace system of claim 1, wherein the internet based data chat room is further configured to allow the borrower . . . to track a prospective lender's actions within the internet based data chat room (¶ 79: users receive notifications of status and actions).
The combination of Song, Lee, Takamatsu, and Fei does not teach: to control a prospective lender's access to the internet based data chat room.
	Arnall, however, teaches:
to control a prospective lender's access to the internet based data chat room (¶ 53: lender has limited access to database unless given express authority to have access).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to control lender access from Arnall.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing consumer access while ensuring protection of their information—by limiting access of lenders—a benefit explicitly disclosed by Arnall (¶ 7–8: current process occurs outside consumer purview which is frustrating and leads to error; ¶ 53: goal to ensure security of borrower information and loan information).  Song, Lee, Takamatsu, Fei, and Arnall are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and secure by combining these systems together.
For claim 14, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 8 above, and Song further teaches:
The non-transitory computer-readable medium of claim 8, wherein the internet based data chat room allows the borrower . . . to track a prospective lender's actions within the internet based data chat room (¶ 79: users receive notifications of status and actions).
The combination of Song, Lee, Takamatsu, and Fei does not teach: to control a prospective lender's access to the internet based data chat room.
	Arnall, however, teaches:
to control a prospective lender's access to the internet based data chat room (¶ 53: lender has limited access to database unless given express authority to have access).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to control lender access from Arnall.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing consumer access while ensuring protection of their information—by limiting access of lenders—a benefit explicitly disclosed by Arnall (¶ 7–8: current process occurs outside consumer purview which is frustrating and leads to error; ¶ 53: goal to ensure security of borrower information and loan information).  Song, Lee, Takamatsu, Fei, and Arnall are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and secure by combining these systems together.
For claim 20, Song, Lee, Takamatsu, and Fei teach all the limitations of claim 15 above, and Song further teaches:
The computer implemented method of claim 15, wherein the internet based data chat room allows the borrower. . . to track a prospective lender's actions within the internet based data chat room (¶ 79: users receive notifications of status and actions).
The combination of Song, Lee, Takamatsu, and Fei does not teach: to control a prospective lender's access to the internet based data chat room.
	Arnall, however, teaches:
to control a prospective lender's access to the internet based data chat room (¶ 53: lender has limited access to database unless given express authority to have access).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer loan messaging in Song, the ability to obtain and analyze lending data in Lee, the lender terms and data in Takamatsu, and the various data for analysis in Fei by adding the ability to control lender access from Arnall.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing consumer access while ensuring protection of their information—by limiting access of lenders—a benefit explicitly disclosed by Arnall (¶ 7–8: current process occurs outside consumer purview which is frustrating and leads to error; ¶ 53: goal to ensure security of borrower information and loan information).  Song, Lee, Takamatsu, Fei, and Arnall are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient and secure by combining these methods together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on November 17, 2021 with respect to claims 1–20 have been fully considered but they are not persuasive.
Regarding independent claims 1, 8, and 15, Applicant argues that Fei (U.S. Patent App. No. 2016/0267583) fails to disclose the limitation “wherein the historical and projected economic data includes at least one of market performance and federal regulation.”  Applicant explains that Fei refers to current assets, credit rating, market trends, and other information, and thus does not disclose federal regulation as in the claimed invention.  Applicant argues that market trends or market information cannot be equated with federal regulation, and that the term federal regulation does not even occur in Fei at all.  The claims, as they are currently written, however, recite that the data includes at least one of market performance and federal regulation.  And, as Applicant explains, Fei discloses that the data can be market trends, so Fei discloses at least one of market performance and federal regulation, as it is currently written in the claims.  Thus, Fei, in combination with the cited references, discloses “wherein the historical and projected economic data includes at least one of market performance and federal regulation.”
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 8, and 15, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the combination of Song (U.S. Patent App. No. 2017/0169508), Lee (U.S. Patent App. No. 2018/0240187), Takamatsu (U.S. Patent App. No. 2013/0124394), and Fei discloses all the limitations of claims 1, 8, and 15.  Thus, Applicant’s arguments with respect to claims 2–7, 9–14, and 16–20 are not persuasive.
Examiner Notes
Claims 1–20 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with significantly more.
Claims 1–20 recite matching prospective borrowers and lenders, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  This is an abstract idea because, but for the machinery in the claims, the process is a set of actions that could be performed between humans alone.
Claims 1–20, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims recite “generat[ing], using artificial intelligence, an autonomous ranked match of prospective lenders able to provide favorable terms for the borrower's requested use of proceeds of the financing, based on a prediction of specific terms for aspects of the financing including one or more of price, fees, structure, and amount”, “wherein the artificial intelligence is used to identify one or more relationships between the borrower data, the one or more prospective lender data, and historical and projected economic data to generate the autonomous ranked match based on a preference of the borrower and a correlation between the identified relationships”, and “wherein the artificial intelligence for identifying and ranking relationships is trained using training data collected from comparable borrowers, prospective lenders, and the historical and projected economic data, and evolves through machine learning”.  These claims therefore involve training an artificial intelligence, through machine learning, based on multiple different lending data and then using the artificial intelligence to predict lender terms and generate a ranked match, which is beyond generally linking the abstract idea to a technological environment.  Thus, the limitations of claims 1–20, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1–20 are not rejected under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Young et al., U.S. Patent App. No. 2007/0027791, discloses a system and method for matching borrowers and lenders.  
Tengel et al., U.S. Patent No. 5,940,812, discloses a system for picking the best loan over a telecommunications network based on borrower attributes and loan acceptance criteria.
Jammal et al., U.S. Patent App. No. 2006/0085325, discloses a system and method for assessing borrower risk through optimizations and regressions.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.




/DIVESH PATEL/Examiner, Art Unit 3696  

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696